Cox, J.
This is an appeal from an interlocutory order for the sale of real estate, made on the petition of Kate B. Daniels, as administratrix de bonis non with the will annexed of the estate of William B. Daniels, her deceased husband, to make assets to *702pay the debts of his estate. To that petition she was made a party defendant as an individual and prosecutes a separate appeal, but the questions involved are identical with those presented and determined in the appeal of Daniels v. Bruce (1911), ante, 151, and on the authority of that case and for the reasons therein given the judgment is affirmed in this appeal.